UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) January 18, 2008 inVentiv Health, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-30318 52-2181734 (Commission File Number) (IRS Employer Identification No.) Vantage Court North, 200 Cottontail Lane, Somerset, New Jersey08873 (Address of Principal Executive Offices) (Zip Code) (800) 416-0555 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item9.01. Financial Statements and Exhibits (d) Exhibit.The following exhibits are filed herewith: 10.4.10 Form of Executive Restricted Stock Award Notice 10.4.11 Form of Executive Stock Option Award Notice 10.4.12 Form of Executive/Chairman Restricted Stock Award Notice 10.4.13 Form of Executive/Chairman Stock Option Award Notice SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. inVentiv Health Inc. Date: January 23, 2008 By: /s/David Bassin Name: David Bassin Title: Chief Financial Officer and Secretary
